DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claim [1]  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “ a gate separated by a dielectric material from the charge transport layer”. However claim 1  explicitly recites that the charge transport layer has two  portions, first and second, as recited in claim 1.  Therefore it is not clear to one of ordinary skill in the art whether the claimed gate is separated  by the dielectric material from a first or a second portion or both. Thus making the claim as a whole vague and un clear. appropriate correction consistent to applicant’s current disclosure is required. For examination purposes it is considered as both. 

3.  Claims  2-11 fails to cure the deficiency of claim 1 thus analyzed and rejected by the same reasoning.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. Claim(s) [1-3 and 8-12] is/are rejected under 35 U.S.C. 102 (a1) as being  anticipated  by  Spickermann (US. 2011/0037969).

Re Claim 1,  Spickermann discloses a photo-sensitive device (see fig. 7) comprising a layer structure (see 402 fig. 7), said photo-sensitive device comprising: an active layer (see 402 as depicted in fig. 7, by the virtue of  generating chares as described in the text of ¶0044), wherein the active layer is configured to generate charges in response to incident light on the active layer (see ¶0044, The pixel structure 400 comprises a photoactive or photo-sensitive region 402 for generating charge carriers responsive to optical radiation incident on the photoactive region 402); a charge transport layer (the region encompassed by 402 as depicted in fig. 7), wherein the charge transport layer is formed of a semiconductor (CMOS  as described in the text of ¶0047)  and comprises a first portion and a second portion, the second portion being laterally displaced in a plane of the charge transport layer in relation to the first portion (see ¶0044, portions of 402  closer to TX1  and TX2 as depicted in fig. 7, are respectively equated to the claimed first and second portion since the claim language doesn’t require a specific demarcation between the claimed portions) , a gate separated by a dielectric material from the charge transport layer (see PG as depicted in fig. 7 and ¶0047,  an oxide-nitride-oxide (ONO) insulation layer 502), wherein said gate and said charge transport layer are arranged such that the first portion of the charge transport layer is between the gate and the active layer and wherein the gate is configured to control a potential of the first portion of the charge transport layer (see PG, TX1 and 402 fig. 7 and ¶ 0047, squared photogate PG at four edges and allow charge transfer between the photogate PF and the n.sup.+-type diffusion regions 310, 312 (floating diffusions FDn) ); and a transfer gate (see TX1 and TX2 as depicted in fig. 7), which is arranged to be separated by a dielectric material from a transfer portion of the charge transport layer between the first portion and the second portion (see ¶0047,  an oxide-nitride-oxide (ONO) insulation layer 502), wherein the transfer gate is configured to control transfer of accumulated charges in the first portion to the second portion for read-out of detected light by the photo-sensitive device (see ¶0042, plurality of transfer gates 404-n or TXn (n=1, 2, . . . ) is provided to transport the charge carriers generated from the photoactive region 402) .

Re Claim 2,  Spickermann further discloses, wherein the gate is configured to provide a voltage for fully depleting the first portion of the charge transport layer. (see 818, 820 (fig. 8)

Re Claim 3,  Spickermann further discloses , wherein the active layer and charge transport layer are arranged on a read-out integrated circuit substrate. (see 402 and  TX1 and TX2 fig. 7, readout regions to the respective floating diffusion as depicted in fig. 7).

Re Claim 8,  Spickermann further discloses wherein the charge transport layer is formed by a metal-oxide semiconductor (see ¶ 0011, MOS (metal-oxide semiconductor) transistor in connection with the n-well 210).

Re Claim 9,  Spickermann further discloses, wherein the gate and the transfer gate are arranged on different sides of the charge transport layer or the gate and the transfer gate are arranged on a same side of the charge transport layer or the transfer gate comprises a first portion and a second portion, wherein the first portion of the transfer gate and the second portion of the transfer gate are arranged on opposite sides of the charge transport layer (see  PG, TX1, TX2, the gate and transfer gates respectively as depicted in fig. 7).

Re Claim 10,  Spickermann further discloses an image sensor comprising an array of photo-sensitive devices according to claim 1 (see ¶ .0066, Using an inventive ToF pixel and the respective read-out concept, a 3D image sensor having a pixel array of, for example, 4.times.16 pixels may be realized).

Re Claim 11,  Spickermann further discloses, wherein at least a second portion of a first photo-sensitive device in the array and a second portion of a second photo-sensitive device in the array are shared in the charge transport layer (see fig. 4, Tx1, Tx3  the charge transport layer being the layer under the gate as shown in fig. 7).

Re claim 12,  a method for light detection in a photo-sensitive device (see figs. 7 and 8) comprising a layer structure (see for example 402 fig. 7), said method comprising: generating charges in an active layer in response to incident light on the active layer (see ¶ 0044, photo-sensitive region 402 for generating charge carriers responsive to optical radiation incident on the photoactive region 402); accumulating charges, based on the generated charges, in a first portion of a charge transport layer (see  figs, 4, 8 and  ¶ 0044, photo-sensitive region 402 for generating charge carriers responsive to optical radiation incident on the photoactive region 402, [charges generated in the region 402 closer to TX1 as depicted in fig. 7]); transferring charges from the first portion of the charge transport layer to a second portion of the charge transport layer (see figs, 4, 8 and  ¶ 0044, photo-sensitive region 402 for generating charge carriers responsive to optical radiation incident on the photoactive region 402, [when charges generated in the region 402 closer to TX1 is transported to the region closer to TX2 as depicted in fig. 7 and described in the text of ¶0044]), the second portion being laterally displaced in a plane of the charge transport layer in relation to the first portion (see the portion of 402 closer to TX2 as depicted in fig. 7, since the claim language doesn’t require a specific demarcation between the claimed portions]); said transferring of charges being controlled by a signal to a transfer gate (see PG  as depicted in fig. 7), wherein the transfer gate is arranged to be separated by a dielectric material from a transfer portion of the charge transport layer between the first portion and the second portion (see ¶0047,  an oxide-nitride-oxide (ONO) insulation layer 502); reading out a signal from the second portion of the charge transport layer as a representation of an amount of incident light on the active layer (see ¶0044, A control circuit 406 is provided to drive at least two different ones 404-1, 404-2 of the plurality of transfer gates during different periodical drive intervals so that charge carriers generated during the drive intervals by a radiation pulse reflected from an object of measurement 104 and/or by ambient radiation can be transported from the photoactive region 402 to read-out nodes or evaluating capacities 408-n or FDn (n=1, 2, . . . )).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim(s) [4-5] is/are rejected under 35 U.S.C. 103 as being unpatentable over Spickermann (US. 2011/0037969) in view of  Johnson (US. 2016/0181325).



Re Claim 4,  Spickermann doesn’t seem to explicitly disclose  wherein the active layer comprises a quantum dot, an organic photodetector material or a perovskite material.
 Nonetheless in the same field of endeavor  Johnson discloses an imaging device as  Spickermann (see for example Johnson  fig. 2). Johnson further discloses an active layer comprises a quantum dot, an organic photodetector material or a perovskite material (8 fig. 2).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Spickermann before the effective filling date of the claimed invention by the teachings of  Johnson  since this would allow to enhance the optical (sensor) performance of   Spickermann’ s device.  

Re Claim 5,  Spickermann doesn’t seem to explicitly disclose, wherein the active layer and charge transport layer are formed using thin-film layer deposition.


Nonetheless in the same field of endeavor  Johnson discloses an imaging device as  Spickermann (see for example Johnson  fig. 2). Johnson further wherein the active layer and charge transport layer are formed using thin-film layer deposition (see ¶ 0008, it is possible to make a multi-million pixel SWIR sensor with smaller pixel size using the CQD thin film approach).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Spickermann before the effective filling date of the claimed invention by the teachings of  Johnson  since this would allow to enhance pixel resolution of   Spickermann’ s device.  


Allowable Subject Matter
6. Claims [6-7 and 13-15] objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. And overcoming the above 112 (b) rejection  for claims 6-7.

                                                                 Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698